DETAILED ACTION
This communication is in response to Application No. 16/699,683 originally filed 12/01/2019. The Request for Continued Examination and Amendment presented on 12/28/2021 which provides amendments to claims 1, 4, and 20, claim 13 is cancelled, and adds new claims 24-26 is hereby acknowledged. Currently claims 1-12, and 14-26 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-12, and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antaki et al. U.S. Patent Application Publication No. 2017/0068119 A1 hereinafter Antaki and further in view of Ellis United States Patent No. 4,902,116 hereinafter Ellis.
Consider Claim 1:
	Antaki discloses a head mounted display comprising: (Antaki, See Abstract.)
	an eyepiece that occludes a central zone of a field of view of a user's eye, wherein an external environment in peripheral zones to left and right sides of the central zone remains directly viewable by the user's eye, the eyepiece including a first surface facing the user's eye and a second surface different than the first surface, … (Antaki, [0047], “It should be noted that the HMDU does not occlude, or obscure, the peripheral vision (both to the sides or to the top or bottom) of the user's eye where the HMDU is mounted, nor does this device in the monocular (where a single HMDU used) interfere at all with the user's eye where no HMDU is mounted.”)
	a camera that captures an image of the external environment in the occluded central zone; and (Antaki, [0009], “The first camera is configured to acquire a first image of a scene facing away from an eye of the person.”)
	a display that displays the image or an image of the occluded central zone that is based on the image captured by the camera, (Antaki, [0048], “FIG. 3 is a front view of the HMDU (38) in FIG. 2 mounted on spectacles, showing the front facing camera (35) and unobscured space to the left and right of the eye left from the shape of the HMDU (36 and 37).  The current embodiment provides for a 30 degree horizontal field of view whereby the user's vision is enhanced by looking at the HMDU display, while the remaining eye's field of view remains unimpeded.  The HMDU can be attached to or integrated into a monocle, pair of glasses, pair of sunglasses, a frame or other wearable apparel to support the device.  The HMDU is typically sized to maintain a peripheral vision of the person, and is mounted or positioned in front of the eye or a pupil of the eye such that a second eye of the person is unobstructed.”)
	wherein the eyepiece projects the image from the display into the user's eye, the projected image spanning the field of view of the user's eye between the peripheral zones and (Antaki, [0061], [0043], “The outputs of this processor are configured to send image data to a microdisplay (10).  The microdisplay contains optics (11) enabling the eye to see the image emanating from the microdisplay.”, [0048], “The current embodiment provides for a 30 degree horizontal field of view whereby the user's vision is enhanced by looking at the HMDU display, while the remaining eye's field of view remains unimpeded.”, [0061], “The second benefit is that the microdisplay field of view now matches the scene field of view, irrespective of magnification.” )
	providing an image of the external environment vertically aligned to the eye's view of the external environment in the peripheral zones along at least one side of the central zone. (Antaki, [0061], “The second benefit is that the microdisplay field of view now matches the scene field of view, irrespective of magnification.”)
	Antaki while teaching it was known in the art to provide a lens having a camera that matches the scene field of view however does not specify that the lens has the second surface forming a lateral side of the eyepiece and being tapered along a line of sight of the user's eye.
	Ellis however teaches it was a technique known in the art to provide a a type of helmet display system for projecting an image onto an eyepiece lens in which the lens is tapered from the rear to the front of the lens and therefore teaches an eyepiece in a central zone of a field of view of a user's eye, wherein an external environment in peripheral zones to left and right sides of the central zone remains directly viewable by the user's eye, the eyepiece including a first surface facing the user's eye and a second surface different than the first surface, the lens has the second surface forming a lateral side of the eyepiece and being tapered along a line of sight of the user's eye. (Ellis, See Figure 7 item 21)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a type of lens that does not occlude the periphery line of sight of the user as this was known in view of Ellis and (Ellis, Column 1)

    PNG
    media_image1.png
    450
    428
    media_image1.png
    Greyscale

Consider Claim 2:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein the camera is within the central zone such that the user's eye cannot see the camera. (Antaki, [0048], “FIG. 3 is a front view of the HMDU (38) in FIG. 2 mounted on spectacles, showing the front facing camera (35) and unobscured space to the left and right of the eye left from the shape of the HMDU (36 and 37).”)
Consider Claim 3:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein the camera is aligned with the user's line of sight when the user's eye is looking at the eyepiece. (Antaki, [0048], [0072], [0133], “A single head- or glasses-mounted system that includes the placement of the camera and display (in a coaxial manner, or electronically corrected to be coaxial) on the same line as the eye's line-of-sight”)

Consider Claim 4:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein a peripheral zone below the central zone is directly viewable by the user's eye, and the projected image spans the field of view of the user's eye between (1) the peripheral zones to each side the left and right sides of the central zone and (2) the peripheral zone below the central zone. (Antaki, [0061], [0047], “It should be noted that the HMDU does not occlude, or obscure, the peripheral vision (both to the sides or to the top or bottom) of the user's eye where the HMDU is mounted”)
Consider Claim 5:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein the central zone has a diagonal field of view that is at least 10 degrees. (Antaki, [0048], “FIG. 3 is a front view of the HMDU (38) in FIG. 2 mounted on spectacles, showing the front facing camera (35) and unobscured space to the left and right of the eye left from the shape of the HMDU (36 and 37).  The current embodiment provides for a 30 degree horizontal field of view whereby the user's vision is enhanced by looking at the HMDU display, while the remaining eye's field of view remains unimpeded.  The HMDU can be attached to or integrated into a monocle, pair of glasses, pair of sunglasses, a frame or other wearable apparel to support the device.  The HMDU is typically sized to maintain a peripheral vision of the person, and is mounted or positioned in front of the eye or a pupil of the eye such that a second eye of the person is unobstructed.”)
Consider Claim 6:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein the eyepiece is frameless on two lateral sides. (Ellis, See marked up Figure 7 above item 21)
Consider Claim 7:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein the eyepiece is frameless on a bottom side. (Ellis, See marked up Figure 7 above item 21)
Consider Claim 8:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein the eyepiece includes a frameless prism. (Ellis, See marked up Figure 7 above item 21)
Consider Claim 9:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein the eyepiece includes a frame on one or more sides that is less than 3 millimeters wide. (Ellis, See marked up Figure 7 above item 21)
	Antaki in view of Ellis discloses the claimed invention except for the specific size and width. It would have been obvious to one of ordinary skill in the art at the time the invention was made to a frame on one or more sides that is less than 3 millimeters wide, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore it is noted that a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Consider Claim 10:
	Antaki in view of Ellis discloses the head mounted display of claim 9, wherein the frame is less than 1 millimeter wide.
	Antaki in view of Ellis discloses the claimed invention except for the specific size and width. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a frame less than 1 millimeter wide, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore it is noted that a change of size is generally 
Consider Claim 11:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein the eyepiece is not more than 1.5 inches thick along an axis directed away from the user's eye.
	Antaki in view of Ellis discloses the claimed invention except for the eyepiece is not more than 1.5 inches thick. It would have been obvious to one of ordinary skill in the art at the time the invention was made to the eyepiece is not more than 1.5 inches thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore it is noted that a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Consider Claim 12:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein a thickness as measured from the eyepiece to the camera is not more than 2.5 inches.
	Antaki in view of Ellis discloses the discloses in Fig. 5 and 7 respectively, the claimed invention except for specifying thickness as measured from the eyepiece to the camera is not more than 2.5 inches . It would have been obvious to one of ordinary skill in the art at the time the invention was made to thickness as measured from the eyepiece to the camera is not more than 2.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Consider Claim 14:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein the projected image is the same as the image captured by the camera. (Antaki, [0061], [0040], “The camera captures images of the scene in front of the person and presents these to the aided eye after digital image manipulation, which may include magnification, contrast enhancement, edge sharpening, etc. This enhances visibility with imperceptible time lag, resulting in significantly improved visual perception under varying scene conditions (indoors and outdoors, near and distance gaze).”)
Consider Claim 15:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein the projected image is an enhanced image compared to the image captured by the camera. (Antaki, [0040], “The camera captures images of the scene in front of the person and presents these to the aided eye after digital image manipulation, which may include magnification, contrast enhancement, edge sharpening, etc. This enhances visibility with imperceptible time lag, resulting in significantly improved visual perception under varying scene conditions (indoors and outdoors, near and distance gaze).”)
Consider Claim 16:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein the eyepiece has an eye box of at least 6 millimeters.
	Antaki in view of Ellis discloses at least in Fig. 4 the claimed invention except for specifying an eye box of at least 6 millimeters. It would have been obvious to one of ordinary skill in the art at the time the invention was made to an eye box of at least 6 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only  In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore it is noted that a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Consider Claim 17:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein the head mounted display has an eye relief of at least 12 millimeters. (Antaki, [0048], “FIG. 3 is a front view of the HMDU (38) in FIG. 2 mounted on spectacles, showing the front facing camera (35) and unobscured space to the left and right of the eye left from the shape of the HMDU (36 and 37).  The current embodiment provides for a 30 degree horizontal field of view whereby the user's vision is enhanced by looking at the HMDU display, while the remaining eye's field of view remains unimpeded.  The HMDU can be attached to or integrated into a monocle, pair of glasses, pair of sunglasses, a frame or other wearable apparel to support the device.  The HMDU is typically sized to maintain a peripheral vision of the person, and is mounted or positioned in front of the eye or a pupil of the eye such that a second eye of the person is unobstructed.”)
Consider Claim 18:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein a brightness of the projected image matches a brightness of light from the peripheral zones. (Antaki, [0041], “In order to achieve practical functionality and utility for all-day usage by the user, other functions can be included in the device, including auto-focus, auto-brightness and white balance, eye tracking (described later), anti-shake image stabilization, simple and mostly automatic device operation and controls, in addition to long battery life.  Note that the primary function can be changed or altered to meet the specific vision needs of the person.”)
Consider Claim 19:
	Antaki in view of Ellis discloses the head mounted display of claim 1, wherein a peripheral zone on one side of the central zone is larger than a peripheral zone on an  (Antaki, [0049], “FIG. 4 is a back view (from the user's side) of the HMDU in FIG. 2 mounted on spectacles, showing the eye-box (48) where a processed image is presented to the eye, and mounting legs (47) where the head-mounted device can be cemented to spectacles.  The preferred mounting location of the HMDU is on the outside surface of the spectacles' lens, and centered onto the user's pupil.  Certain users have eccentric viewing, whereby the center of their pupil is not centered facing directly forwarded.  In these cases, the HMDU may be mounted directly in front of the non-forward pointing pupil, or an electronic image offset may be programmed into the HMDU to perform such an image offset to compensate for that user's gaze eccentricity.  Note that the alignment to the pupil is in both axes (up/down as well as left/right).”)
Consider Claim 20:
	Antaki discloses a binocular head mounted display comprising: (Antaki, See Abstract.)
	a right subassembly and a left subassembly, each subassembly comprising: (Antaki, [0048], [0124], “Use of two separate monocular systems (each with its own camera, image processing and display) but coordinate the two for a binocular system by communicating system settings in real-time (e.g., focus setting, camera gain, magnification, etc.) to ensure that both eyes operate together, but yet each has his own complete and otherwise independent hardware.”)
	an eyepiece that occludes a central zone of a field of view of a user's eye, wherein an external environment in peripheral zones to left and right sides of the central zone remains directly viewable by the user's eye, the eyepiece including a first surface facing the user's eye and a second surface different than the first surface,…; (Antaki, [0047], “It should be noted that the HMDU does not occlude, or obscure, the peripheral vision (both to the sides or to the top or bottom) of the user's eye where the HMDU is mounted, nor does this device in the monocular (where a single HMDU used) interfere at all with the user's eye where no HMDU is mounted.”)
(Antaki, [0009], “The first camera is configured to acquire a first image of a scene facing away from an eye of the person.”)
	a display that displays the image or an another image of the occluded central zone that is based on the image captured by the camera, (Antaki, [0048], “FIG. 3 is a front view of the HMDU (38) in FIG. 2 mounted on spectacles, showing the front facing camera (35) and unobscured space to the left and right of the eye left from the shape of the HMDU (36 and 37).  The current embodiment provides for a 30 degree horizontal field of view whereby the user's vision is enhanced by looking at the HMDU display, while the remaining eye's field of view remains unimpeded.  The HMDU can be attached to or integrated into a monocle, pair of glasses, pair of sunglasses, a frame or other wearable apparel to support the device.  The HMDU is typically sized to maintain a peripheral vision of the person, and is mounted or positioned in front of the eye or a pupil of the eye such that a second eye of the person is unobstructed.”)
	wherein the eyepiece projects the image from the display into the user's eye, the projected image spanning the field of view of the user's eye between the peripheral zones and providing an image of the external environment vertically aligned to the eye's view of the external environment in the peripheral zones along at least one side of the central zone. (Antaki, [0043], “The outputs of this processor are configured to send image data to a microdisplay (10).  The microdisplay contains optics (11) enabling the eye to see the image emanating from the microdisplay.”, [0048], “The current embodiment provides for a 30 degree horizontal field of view whereby the user's vision is enhanced by looking at the HMDU display, while the remaining eye's field of view remains unimpeded.”, [0061], “The second benefit is that the microdisplay field of view now matches the scene field of view, irrespective of magnification.” )
	Antaki while teaching it was known in the art to provide a lens having a camera that matches the scene field of view however does not specify that the lens has the 
	Ellis however teaches it was a technique known in the art to provide a a type of helmet display system for projecting an image onto an eyepiece lens in which the lens is tapered from the rear to the front of the lens and at the bottom and therefore teaches an eyepiece in a central zone of a field of view of a user's eye, wherein an external environment in peripheral zones to left and right sides of the central zone remains directly viewable by the user's eye, the eyepiece including a first surface facing the user's eye and a second surface different than the first surface, the second surface forming a lateral side of the eyepiece and being tapered along a line of sight of the user's eye. (Ellis, See marked up Figure 7  above item 21)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a type of lens that does not occlude the periphery line of sight of the user as this was known in view of Ellis and would have been utilized for the purpose of such that it does not obstruct the helmet wearer's field of view, particularly the upward field of view. (Ellis, Column 1)
Consider Claim 21
	Antaki in view of Ellis discloses the binocular head mounted display of claim 20, wherein the display and camera of the left subassembly cannot be seen by the user's right eye and the display and camera of the right subassembly cannot be seen by the user's left eye. (Antaki, [0048], “FIG. 3 is a front view of the HMDU (38) in FIG. 2 mounted on spectacles, showing the front facing camera (35) and unobscured space to the left and right of the eye left from the shape of the HMDU (36 and 37).  The current embodiment provides for a 30 degree horizontal field of view whereby the user's vision is enhanced by looking at the HMDU display, while the remaining eye's field of view remains unimpeded.  The HMDU can be attached to or integrated into a monocle, pair of glasses, pair of sunglasses, a frame or other wearable apparel to support the device.  The HMDU is typically sized to maintain a peripheral vision of the person, and is mounted or positioned in front of the eye or a pupil of the eye such that a second eye of the person is unobstructed.”)
Consider Claim 22:
	Antaki in view of Ellis discloses the binocular head mounted display of claim 20, wherein the camera of the left subassembly is within the central zone of the left eye unit such that the user's left eye cannot see the camera and the camera of the right subassembly is within the central zone of the right eye unit such that the user's right eye cannot see the camera. (Antaki, [0048], “FIG. 3 is a front view of the HMDU (38) in FIG. 2 mounted on spectacles, showing the front facing camera (35) and unobscured space to the left and right of the eye left from the shape of the HMDU (36 and 37).  The current embodiment provides for a 30 degree horizontal field of view whereby the user's vision is enhanced by looking at the HMDU display, while the remaining eye's field of view remains unimpeded.  The HMDU can be attached to or integrated into a monocle, pair of glasses, pair of sunglasses, a frame or other wearable apparel to support the device.  The HMDU is typically sized to maintain a peripheral vision of the person, and is mounted or positioned in front of the eye or a pupil of the eye such that a second eye of the person is unobstructed.”)
Consider Claim 23:
	Antaki in view of Ellis discloses the binocular head mounted display of claim 20, wherein the peripheral zones and central zones of the right subassembly and the left subassembly provide a contiguous binocular field of view to the user. (Antaki, [0047], “It should be noted that the HMDU does not occlude, or obscure, the peripheral vision (both to the sides or to the top or bottom) of the user's eye where the HMDU is mounted, nor does this device in the monocular (where a single HMDU used) interfere at all with the user's eye where no HMDU is mounted.”)

Claim Rejections - 35 USC § 103
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antaki et al. U.S. Patent Application Publication No. 2017/0068119 A1 and further in view of Ellis United States Patent No. 4,902,116  as applied to claims 1 above, and further in view of Bleyer et al. U.S. Patent Application Publication No. 2020/0111232 A1 hereinafter Bleyer.

Consider Claim 24:
	Antaki in view of Ellis discloses the head mounted display of claim 1, however does not specify wherein to provide an image of the external environment vertically aligned to the eye's view of the external environment in the peripheral zones along at least one side of the central zone, the image from the display is distorted to compensate for at least one of: camera lens distortion or eyepiece distortion.
	Bleyer however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention wherein to provide an image of the external environment vertically aligned to the eye's view of the external environment in the peripheral zones along at least one side of the central zone, the image from the display is distorted to compensate for at least one of: camera lens distortion or eyepiece distortion. (Bleyer, [0104], “By way of introduction, camera parameters often include extrinsic, intrinsic, and/or distortion coefficients.  To properly determine/estimate camera parameters, it is beneficial to have three-dimensional points of an object (e.g., the displayed electronic image) and that object's corresponding two-dimensional image points.  In some embodiments, the intrinsic parameters are representative of the camera's optical center and focal length.  The intrinsic parameters may additionally include a skew coefficient.  The extrinsic parameters are representative of the location of the camera relative to the three-dimensional environment.  Additionally, these extrinsic parameters include translation and rotation of the camera's image plane.  By determining these parameters, the embodiments are able to compensate for different radial distortions, such as, but not limited to, negative radial distortions (e.g., a pincushion effect) and a positive radial distortion (e.g., a barrel effect).  Other compensations may include compensations for tangential distortion in which the camera's lens is not parallel to the image plane.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to compensate for eyepiece and camera distortion as this was a technique known in view of Bleyer that would be used for the purpose of to compensate for different radial distortions, such as, but not limited to, negative radial distortions (e.g., a pincushion effect) and a positive radial distortion (e.g., a barrel effect).  Other compensations may include compensations for tangential distortion in which the camera's lens is not parallel to the image plane. (Bleyer, [0104])
Consider Claim 25:
	Antaki in view of Ellis discloses the head mounted display of claim 1, however does not specify wherein to provide an image of the external environment vertically aligned to the eye's view of the external environment in the peripheral zones along at least one side of the central zone, image distortion of the eyepiece compensates for lens distortion of a lens of the camera.
	Bleyer however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention wherein to provide an image of the external environment vertically aligned to the eye's view of the external environment in the peripheral zones along at least one side of the central zone, image distortion of the eyepiece compensates for lens distortion of a lens of the camera. (Bleyer, [0104], “By way of introduction, camera parameters often include extrinsic, intrinsic, and/or distortion coefficients.  To properly determine/estimate camera parameters, it is beneficial to have three-dimensional points of an object (e.g., the displayed electronic image) and that object's corresponding two-dimensional image points.  In some embodiments, the intrinsic parameters are representative of the camera's optical center and focal length.  The intrinsic parameters may additionally include a skew coefficient.  The extrinsic parameters are representative of the location of the camera relative to the three-dimensional environment.  Additionally, these extrinsic parameters include translation and rotation of the camera's image plane.  By determining these parameters, the embodiments are able to compensate for different radial distortions, such as, but not limited to, negative radial distortions (e.g., a pincushion effect) and a positive radial distortion (e.g., a barrel effect).  Other compensations may include compensations for tangential distortion in which the camera's lens is not parallel to the image plane.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to compensate for eyepiece and camera distortion as this was a technique known in view of Bleyer that would be used for the purpose of to compensate for different radial distortions, such as, but not limited to, negative radial distortions (e.g., a pincushion effect) and a positive radial distortion (e.g., a barrel effect).  Other compensations may include compensations for tangential distortion in which the camera's lens is not parallel to the image plane. (Bleyer, [0104])
Consider Claim 26:
	Antaki in view of Ellis discloses the head mounted display of claim 25, wherein the eyepiece includes a barrel distortion, and the camera lens includes a pincushion distortion. (Bleyer, [0104], “By way of introduction, camera parameters often include extrinsic, intrinsic, and/or distortion coefficients.  To properly determine/estimate camera parameters, it is beneficial to have three-dimensional points of an object (e.g., the displayed electronic image) and that object's corresponding two-dimensional image points.  In some embodiments, the intrinsic parameters are representative of the camera's optical center and focal length.  The intrinsic parameters may additionally include a skew coefficient.  The extrinsic parameters are representative of the location of the camera relative to the three-dimensional environment.  Additionally, these extrinsic parameters include translation and rotation of the camera's image plane.  By determining these parameters, the embodiments are able to compensate for different radial distortions, such as, but not limited to, negative radial distortions (e.g., a pincushion effect) and a positive radial distortion (e.g., a barrel effect).  Other compensations may include compensations for tangential distortion in which the camera's lens is not parallel to the image plane.”)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626